Exhibit 10.5

 

EXECUTION COPY

 

KEY PRINCIPAL GUARANTY AND INDEMNITY AGREEMENT

 

This Key Principal Guaranty and Indemnity Agreement (the “Guaranty”) is made and
entered into as of August 4, 2009, by Senior Housing Properties Trust, a
Maryland real estate investment trust (the “Guarantor”), for the benefit of
Citibank, N.A., a national banking association (together with its successors and
assigns, the “Lender”).

 

RECITALS

 

A.            Lender has agreed to enter into that certain Master Credit
Facility Agreement dated as of August 4, 2009 (as amended, restated, modified or
supplemented from time to time, the “Master Agreement”), pursuant to which,
inter alia, Lender has agreed, subject to the terms, conditions and limitations
of the Master Agreement, to make a Term Loan (the “Term Loan”) to SNH FM
FINANCING LLC, a Delaware limited liability company, (“Borrower”), which Term
Loan is to be evidenced by, among other things, that certain Fixed Facility Note
and that certain Variable Facility Note, each dated of even date herewith
(collectively, the “Note”).

 

B.            The repayment of the Term Loan and all of the Obligations of
Borrower under the Master Agreement or the other Loan Documents are guaranteed
by this Guaranty to the extent of Borrower’s personal liability as provided
under Section 14.01(a)(v) and 14.01(a)(vi)of the Master Agreement.

 

C.            Guarantor owns, directly or indirectly, an ownership interest in
Borrower and will receive a direct and material benefit from the Term Loan made
to Borrower.

 

D.            Lender is willing to make the Term Loan to Borrower only if
Guarantor agrees to enter into this Guaranty.

 

NOW, THEREFORE, in order to induce Lender to make the Term Loan to Borrower, and
in consideration thereof, Guarantor hereby agrees as follows:

 

Section 1.              Definitions.  All capitalized terms used but not defined
in this Guaranty shall have the meanings ascribed to such terms in the Master
Agreement.  In addition, the following terms shall have the following meanings:

 

“DUS Guide” means the Fannie Mae Delegated Underwriting and Servicing Guide in
its present form and as amended, modified, supplemented or reissued from time to
time (all references to Parts, Chapters, Sections and other subdivisions of the
DUS Guide shall be deemed references to (i) the Parts, Chapters, Sections and
other subdivisions in effect on the date of the Master Agreement and (ii) any
successor provisions to such Parts, Chapters, Sections and other subdivisions.

 

1

--------------------------------------------------------------------------------


 

Section 2.              Obligations.

 

(a)           Guaranty of Payment and Performance.  Guarantor irrevocably,
absolutely and unconditionally guarantees to Lender all of the following
(collectively, the “Guaranteed Obligations”):  the due and punctual payment when
due, whether at maturity or earlier, by reason of acceleration or otherwise, at
all times, of all amounts for which Borrower is personally liable under
Section 14.01(a)(v) and 14.01(a)(vi) of the Master Agreement.

 

This Guaranty shall be an unconditional guaranty of payment and performance and
not of collection, and is in no way conditioned upon any attempt by Lender to
pursue or exhaust any remedy against Borrower.  This Guaranty is a continuing
guaranty which shall remain in full force and effect until terminated in
accordance with Section 25.

 

(b)           Indemnification.  Guarantor hereby agrees to indemnify, hold
harmless and defend Fannie Mae, Lender and their respective officers, members,
directors, shareholders, officials, agents, independent contractors and
employees and each of them (each an “indemnified party”) from and against any
and all losses, claims, suits, liabilities, actions, debts, damages, costs,
obligations, judgments, charges and expenses, including sums paid in settlement
of claims and attorneys’ fees, of any nature whatsoever suffered or incurred by
Fannie Mae or Lender in any manner as a direct or indirect result of:

 

(i).           the failure of Master Tenant to pay all (a) reasonable operating
expenses of Master Tenant, (b) amounts owing to Borrower under the Master Lease
and (c) obligations under the Master Lease and each Subordination, Assignment
and Security Agreement (collectively, “Master Tenant Obligations”) prior to
making intercompany affiliate loans or distributing funds to its parent, except
that such indemnity will not apply to intercompany affiliate loans made in the
ordinary course of implementing parent’s cash management system and
distributions in any Calendar Quarter if Master Tenant has paid all Master
Tenant Obligations in such Calendar Quarter; or

 

(ii).          the failure of each Operator to pay all (a) reasonable operating
expenses of each Mortgaged Property, (b) amounts owing under each Sub-Lease to
Master Tenant and (c) obligations of each Operator pursuant to each Sub-Lease
and each Subordination, Assignment and Security Agreement (collectively,
“Operator Obligations”) prior to making intercompany Affiliate loans or
distributing funds to its parent, except that such indemnity will not apply to
intercompany Affiliate loans made in the ordinary course of implementing
parent’s cash management system and distributions in any Calendar Quarter if
Master Tenant has paid all Operator Obligations in such Calendar Quarter.

 

The obligations under this Section 2(b) are herein referred to as the
“Indemnification Obligations.”  The Indemnification Obligations and the
Guaranteed Obligations are herein referred to as the “Guaranteed Obligations.”

 

Section 3.              Form of Payment.  All payments under this Guaranty shall
be made to Lender in immediately available funds, without reduction by any
recoupment, set-off, counterclaim or cross-claim against Lender.

 

2

--------------------------------------------------------------------------------


 

Section 4.              Guarantor’s Obligations are Absolute.  The obligations
of Guarantor under this Guaranty shall be absolute and unconditional, shall not
be subject to any counterclaim, set-off, recoupment, deduction, or defense based
upon any claim Guarantor may have against Lender or Borrower and shall remain in
full force and effect without regard to, and shall not be released, discharged
or terminated or in any other way affected by, any circumstance or condition
(whether or not Guarantor shall have any knowledge or notice thereof),
including, without limitation:

 

(a)           any amendment or modification of, or extension of time for payment
of any of the principal of, interest on or other amounts payable under the Loan
Documents;

 

(b)           any exercise or non-exercise by Lender of any right, power or
remedy under or in respect of the Loan Documents, or any waiver, consent,
forbearance, indulgence or other action, inaction or omission by Lender under or
in respect of the Loan Documents;

 

(c)           any assignment, sale or other transfer of Borrower’s interest in
all or any part of the real or personal property which at any time constitutes
collateral for the payment of the Guaranteed Obligations, including, without
limitation, a conveyance of such property by Borrower to Lender by deed in lieu
of foreclosure;

 

(d)           any bankruptcy, insolvency, reorganization, adjustment,
dissolution, liquidation or other like proceeding involving or affecting
Borrower or Lender or their respective properties or creditors, or any action
taken with respect to the Loan Documents by any trustee or receiver of Borrower
or Lender, or by any court, in any such proceeding;

 

(e)           any invalidity or unenforceability, in whole or in part, of any
term or provision of the Loan Documents or Borrower’s incapacity or lack of
authority to enter into the Loan Documents;

 

(f)            any release, compromise, settlement or discharge (other than for
payment) with respect to all or any portion of Borrower’s Obligations under the
Loan Documents;

 

(g)           any acceptance of additional or substituted collateral for payment
of the Guaranteed Obligations or any release or subordination of any collateral
held at any time by Lender as security for the payment of the Guaranteed
Obligations; or

 

(h)           any resort to Guarantor for payment of all or any portion of the
Guaranteed Obligations, whether or not Lender shall have resorted to any
collateral securing the Guaranteed Obligations, if any, or shall have proceeded
to pursue or exhaust its remedies against Borrower (or any other Person)
primarily or secondarily liable for the Guaranteed Obligations.

 

No exercise, delay in exercise or non-exercise by Lender of any right hereby
given it, no dealing by Lender with Borrower, Guarantor or any other Person, no
change, impairment or suspension of any right or remedy of Lender, and no act or
thing which, but for this provision, could act as a release or exoneration of
the liabilities of Guarantor hereunder, shall in any way affect, decrease,
diminish or impair any of the obligations of Guarantor hereunder or give
Guarantor or any other Person any recourse or defense against Lender.

 

3

--------------------------------------------------------------------------------


 

Section 5.              Waiver.  Guarantor unconditionally waives the following:

 

(a)           notice of acceptance of this Guaranty and notice of any of the
matters referred to in Section 4 hereof;

 

(b)           all notices which may be required by statute, rule of law or
otherwise to preserve intact any rights which Lender may have against Guarantor
under this Guaranty, including, without limitation, any demand, proof or notice
of non-payment of any of the principal of, interest on or other amounts payable
under the Loan Documents, and notice of any failure on the part of Borrower to
perform and comply with any covenant, agreement, term or condition of the Loan
Documents;

 

(c)           any right to the enforcement, assertion or exercise of any right,
power or remedy conferred upon Lender in the Loan Documents or otherwise;

 

(d)           any requirement that Lender act with diligence in enforcing its
rights under the Loan Documents or this Guaranty;

 

(e)           any right to require Lender to proceed against or exhaust its
recourse against Borrower or any security or collateral held by Lender, if any,
at any time for the payment of the Guaranteed Obligations or to pursue any other
remedy in its power before being entitled to payment from Guarantor under this
Guaranty or before proceeding against Guarantor;

 

(f)            any failure by Lender to file or enforce a claim against the
estate (either in administration, bankruptcy or any other proceeding) of
Borrower or any other Person;

 

(g)           any defense based upon an election of remedies by Lender which
destroys or otherwise impairs the subrogation rights of Guarantor or the right
of Guarantor (after payment of the Guaranteed Obligations) to proceed against
Borrower for reimbursement, or both;

 

(h)           any defense based upon any taking, modification or release of any
collateral for the Guaranteed Obligations, if any, or any failure to perfect any
security interest in, or the taking of, or failure to take any other action with
respect to, any collateral securing payment of the Guaranteed Obligations, if
any;

 

(i)            any defense based upon the addition, substitution or release, in
whole or in part, of any Person(s), including, without limitation, another
guarantor, primarily or secondarily liable for or in respect of the Guaranteed
Obligations;

 

(j)            any rights or defenses based upon an offset by Guarantor against
any obligation now or hereafter owed to Guarantor by Borrower; and

 

(k)           all other notices which may or might be lawfully waived by
Guarantor;

 

it being the intention hereof that Guarantor shall remain liable as principal,
to the extent set forth in this Guaranty, until the payment and performance in
full of the Guaranteed Obligations, notwithstanding any act, omission or thing
which might otherwise operate as a legal or equitable discharge of Guarantor
other than the payment and performance in full of the Guaranteed

 

4

--------------------------------------------------------------------------------


 

Obligations.  No delay by Lender in exercising any rights and/or powers
hereunder or in taking any action to enforce Borrower’s obligations under the
Loan Documents shall operate as a waiver as to such rights or powers or in any
manner prejudice any and all of Lender’s rights and powers hereunder against
Guarantor.  The intention of Guarantor under this Guaranty is that, so long as
any of the Guaranteed Obligations remains unsatisfied, the obligations of
Guarantor hereunder shall not be discharged except by payment or performance and
then only to the extent of such payment or performance.  Guarantor agrees that
Guarantor’s obligations hereunder shall not be affected by any circumstances,
whether or not referred to in this Guaranty, which might constitute a legal or
equitable discharge of a surety or guarantor.

 

Section 6.              Election of Remedies.  This Guaranty may be enforced
from time to time, as often as occasion therefor may arise, and without any
requirement that Lender must first pursue or exhaust any remedies available to
it against Borrower under the Loan Documents or against any other Person or
resort to any collateral at any time held by it for performance of the
Guaranteed Obligations, if any, or any other source or means of obtaining
payment of any of the Guaranteed Obligations.

 

Section 7.              Representations and Warranties of Guarantor.  Guarantor
hereby represents and warrants to Lender as follows:

 

(a)           Due Organization; Qualification.  Guarantor is qualified to
transact business and is in good standing in the State in which it is organized
and in each other jurisdiction in which such qualification and/or standing is
necessary to the conduct of its business and where the failure to be so
qualified would adversely affect the validity of, the enforceability of, or the
ability of Guarantor to perform the Guaranteed Obligations.

 

(b)           Power and Authority.  Guarantor has the requisite power and
authority (i) to own its properties and to carry on its business as now
conducted and as contemplated to be conducted in connection with the performance
of the Guaranteed Obligations, and (ii) to execute and deliver this Guaranty and
to carry out the transactions contemplated by this Guaranty.

 

(c)           Due Authorization.  The execution, delivery and performance of
this Guaranty has been duly authorized by all necessary action and proceedings
by or on behalf of Guarantor, and no further approvals or filings of any kind,
including any approval of or filing with any Governmental Authority, are
required by or on behalf of Guarantor as a condition to the valid execution,
delivery and performance by Guarantor of this Guaranty.

 

(d)           Valid and Binding Obligations.  This Guaranty has been duly
executed and delivered by Guarantor and constitutes the legal, valid and binding
obligations of Guarantor, enforceable against Guarantor in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws or equitable principles
affecting the enforcement of creditors’ rights generally or by equitable
principles or by the exercise of discretion by any court.

 

(e)           Non-contravention: No Liens.  Neither the execution and delivery
of this Guaranty by Guarantor, nor the fulfillment of or compliance with the
terms and conditions of this

 

5

--------------------------------------------------------------------------------


 

Guaranty by Guarantor nor the payment or performance of the Guaranteed
Obligations by Guarantor, as applicable:

 

(i)            does or will conflict with or result in any breach or violation
of any Applicable Law enacted or issued by any Governmental Authority or other
agency having jurisdiction over Guarantor, any of the Mortgaged Properties or
any other portion of the Collateral or assets of Guarantor, or any judgment or
order applicable to Guarantor or to which Guarantor is subject;

 

(ii)           does or will conflict with or result in any material breach or
violation of, or constitute a default under, any of the terms, conditions or
provisions of Guarantor’s Organizational Documents, any indenture, existing
agreement or other instrument to which Guarantor is a party or to which
Guarantor, any of the Mortgaged Properties or any other portion of the
Collateral or other assets of Guarantor is subject; or

 

(iii)          does or will require the consent or approval of any creditor of
Guarantor, any Governmental Authority or any other Person except such consents
or approvals which have already been obtained.

 

(f)            Pending Litigation or Other Proceedings.  There is no pending or,
to the knowledge of Guarantor, threatened action, suit, proceeding or
investigation, at law or in equity, before any court, board, body or official of
any Governmental Authority or arbitrator which, if decided adversely to
Guarantor, would have, or may reasonably be expected to have a Material Adverse
Effect.

 

(g)           Solvency.  Guarantor is not insolvent and will not be rendered
insolvent by the transaction contemplated by this Guaranty and after giving
effect to such transaction, Guarantor will not be left with an unreasonably
small amount of capital with which to engage in its business or undertakings,
nor will Guarantor have incurred, have intended to incur, or believe that it has
incurred, debts beyond its ability to pay such debts as they mature. Guarantor
did not receive less than a reasonably equivalent value in exchange for
incurrence of the Guaranteed Obligations.  There (i) is no contemplated, pending
or, to Guarantor’s knowledge, threatened bankruptcy, reorganization,
receivership, insolvency or like proceeding, whether voluntary or involuntary,
affecting Guarantor and (ii) has been no assertion or exercise of jurisdiction
over Guarantor by any court empowered to exercise bankruptcy powers.

 

(h)           No Contractual Defaults.  There are no defaults by Guarantor or,
to the knowledge of Guarantor, by any other Person under any contract to which
Guarantor is a party other than defaults which do not have, and are not
reasonably be expected to have, a Material Adverse Effect.  Neither Guarantor
nor, to the knowledge of Guarantor, any other Person, has received notice or has
any knowledge of any existing circumstances in respect of which it could receive
any notice of default or breach in respect of any material contracts.

 

(i)            Representations True and Correct.  The representations and
warranties made by Guarantor in this Guaranty are true, complete and correct in
all material respects as of the Initial Closing Date and do not contain any
untrue statement of material fact or omit to state a

 

6

--------------------------------------------------------------------------------


 

material fact required to be stated therein or necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.

 

(j)            ERISA.  Guarantor is in compliance in all material respects with
all applicable provisions of ERISA and has not incurred any liability to the
PBGC on a Plan under Title IV of ERISA.  None of the assets of Guarantor
constitute plan assets (within the meaning of Department of Labor Regulation §
2510.3-101) of any employee benefit plan subject to Title I of ERISA.

 

(k)           Financial Information.  The financial statements of Guarantor
which have been furnished to Lender are complete and accurate in all material
respects and present fairly the financial condition of Guarantor, as of its date
in accordance with GAAP, applied on a consistent basis, and since the date of
the most recent of such financial statements no event has occurred which would
have, or may reasonably be expected to have a Material Adverse Effect or a
material adverse effect on the financial condition of Guarantor, and there has
not been any material transaction entered into by Guarantor other than as
disclosed in public filings.  Guarantor has no material contingent obligations
which are not otherwise required to be disclosed in accordance with GAAP in its
most recent financial statements.

 

(l)            Accuracy of Information. No information, statement or report
furnished in writing to Lender by Guarantor in connection with this Guaranty or
any other Loan Document or in connection with the consummation of the
transactions contemplated hereby and thereby contains any material misstatement
of fact or omits to state a material fact necessary to make the statements
contained therein, in light of the circumstances under which they were made, not
misleading.

 

(m)          No Conflicts of Interest.  No member, officer, agent or employee of
Lender has been or is in any manner interested, directly or indirectly, in that
Person’s own name, or in the name of any other Person, in the Guaranty, the Loan
Documents, or any Mortgaged Property, in any contract for property or materials
to be furnished or used in connection with such Mortgaged Property or in any
aspect of the transactions contemplated by the Loan Documents.

 

(n)           Governmental Approvals.  No Governmental Approval not already
obtained or made is required for the execution and delivery of this Guaranty or
the performance of the terms and provisions hereof by Guarantor.

 

(o)           Governmental Orders.  Guarantor is not presently under any cease
or desist order or other orders of a similar nature, temporary or permanent, of
any Governmental Authority which would have the effect of preventing or
hindering performance of its duties hereunder, nor are there any proceedings
presently in progress or to its knowledge contemplated which would, if
successful, lead to the issuance of any such order.

 

(p)           No Reliance. Guarantor acknowledges, represents and warrants that
it understands the nature and structure of the transactions contemplated by this
Guaranty and the other Loan Documents; that it is familiar with the provisions
of all of the documents and instruments relating to such transactions; that it
understands the risks inherent in such

 

7

--------------------------------------------------------------------------------


 

transactions, including the risk of loss of all or any of the Mortgaged
Properties; and that it has not relied on Lender or Fannie Mae for any guidance
or expertise in analyzing the financial or other consequences of the
transactions contemplated by this Guaranty or any other Loan Document or
otherwise relied on Lender or Fannie Mae in any manner in connection with
interpreting, entering into or otherwise in connection with this Guaranty, any
other Loan Document or any of the matters contemplated hereby or thereby.

 

(q)           Compliance with Applicable Law.  Guarantor is in compliance with
Applicable Law, including all Governmental Approvals, if any, except for such
items of noncompliance that, singly or in the aggregate, have not had and are
not reasonably expected to cause, a Material Adverse Effect.

 

(r)            Contracts with Affiliates.  Guarantor has not entered into and is
not a party to any contract, lease or other agreement with any Affiliate of
Guarantor for the provision of any service, materials or supplies relating to
any Mortgaged Property.

 

(s)           UCC Amendment.                Guarantor represents and warrants
that the entities listed on Schedule 1 attached hereto (the “UCC Affiliates”)
are Affiliates of Guarantor and that the UCC Affiliates are the only Affiliates
of Guarantor that are named as secured parties on UCC financing statements that
name Operator, as debtor, and that pledge any of the Collateral under the Loan
Documents or any UCC Collateral under the Subordination, Assignment and Security
Agreement.  Guarantor represents and warrants that it has the power and
authority to authorize, on behalf of the UCC Affiliates, the filing of
terminations and/or amendments, as applicable, relating to such UCC financing
statements (the “Affiliate UCC Amendments”) with the appropriate Governmental
Authorities.  Guarantor hereby authorizes Lender to file the Affiliate UCC
Amendments with the appropriate Governmental Authority.

 

Section 8.              Affirmative Covenants of Guarantor. Guarantor agrees and
covenants with Lender that, at all times during the Term of this Guaranty:

 

(a)           Maintenance of Existence.  Guarantor shall maintain its existence
and continue to be a real estate investment trust organized under the laws of
the state of its organization (other than as permitted under Section 8.12(b) of
the Master Agreement).  Guarantor shall continue to be duly qualified to do
business in each jurisdiction in which such qualification is necessary to the
conduct of its business and where the failure to be so qualified would adversely
affect the validity of, the enforceability of, or the ability to perform, its
obligations under this Guaranty.

 

(b)           Financial Statements; Accountants’ Reports: Other Information.
Guarantor shall keep and maintain at all times complete and accurate books of
accounts and records in sufficient detail to correctly reflect all of
Guarantor’s financial transactions and assets as required by GAAP. In addition,
Guarantor shall furnish, or cause to be furnished, to Lender the financial
statements required of Guarantor by Section 8.03(a) of the Master Agreement.  In
addition, Guarantor shall provide Lender with the following:

 

(i)            Accountants’ Reports.  Promptly upon receipt thereof, copies of
any reports or management letters submitted to Guarantor by its independent
certified public

 

8

--------------------------------------------------------------------------------


 

accountants in connection with the examination of its financial statements made
by such accountants.

 

(ii)           Other Reports.  All schedules, financial statements or other
similar reports reasonably requested by Lender with respect to Guarantor’s
business affairs or condition (financial or otherwise).

 

(c)           Maintain Licenses.  Guarantor shall procure and maintain in full
force and effect all licenses, Permits, charters and registrations which are
material to the conduct of its business and shall abide by and satisfy all terms
and conditions of all such licenses, Permits, charters and registrations.

 

(d)           Access to Records and Discussions with Officers and Accountants.
To the extent permitted by law, Guarantor shall permit Lender to:

 

(i)            inspect, make copies and abstracts of, and have reviewed or
(after an Event of Default) audited Guarantor’s books and records related to
Borrower and the Mortgaged Properties;

 

(ii)           discuss Guarantor’s affairs, finances and accounts with any of
Guarantor’s officers, partners and employees and  (provided that an officer of
Guarantor has been given the opportunity by Lender to be a party to such
discussion) Guarantor’s independent public accountants;

 

(iii)          discuss the Mortgaged Properties’ conditions, operations or
maintenance with the Operators of such Mortgaged Properties and the officers of
Guarantor; and

 

(iv)          receive any other information that Lender deems reasonably
necessary or relevant in connection with the Guaranty, any Loan Document or the
Guaranteed Obligations.

 

Notwithstanding the foregoing, prior to an Event of Default and so long as no
Potential Event of Default has occurred and is continuing, all inspections shall
be conducted at reasonable times during normal business hours and upon
reasonable notice to Guarantor.

 

(e)           Inform Lender of Material Events.  Guarantor shall promptly, but
in any event within five (5) Business Days, inform Lender in writing of any of
the following (and shall deliver to Lender copies of any related written
communications, complaints, orders, judgments and other documents relating to
the following) of which Guarantor has actual knowledge:

 

(i)            Defaults. The occurrence of any Event of Default or any Potential
Event of Default under any Loan Document;

 

(ii)           Regulatory Proceedings. The commencement of any rulemaking or
disciplinary proceeding or the promulgation of any proposed or final rule which
would have, or may reasonably be expected to have, a Material Adverse Effect;

 

9

--------------------------------------------------------------------------------


 

(iii)          Legal Proceedings. The commencement or threat of, or amendment
to, any proceedings by or against Guarantor in any Federal, state or local court
or before any Governmental Authority, or before any arbitrator, which, if
adversely determined, would have, or at the time of determination may reasonably
be expected to have, a Material Adverse Effect;

 

(iv)          Bankruptcy Proceedings. The commencement of any proceedings by or
against Guarantor as debtor under any applicable bankruptcy, reorganization,
liquidation, insolvency or other similar law now or hereafter in effect or of
any proceeding in which a receiver, liquidator, trustee or other similar
official is sought to be appointed for it;

 

(v)           Regulatory Supervision or Penalty. The receipt of notice from any
Governmental Authority having jurisdiction over Guarantor that (A) Guarantor is
being placed under regulatory supervision, (B) any license, Permit, charter,
membership or registration material to the conduct of Guarantor’s business or
the Mortgaged Properties has been or is to be suspended or revoked or
(C) Guarantor is to cease and desist any practice, procedure or policy employed
by Guarantor, as the case may be, in the conduct of its business, and such
cessation would have, or may reasonably be expected to have, a Material Adverse
Effect;

 

(vi)          Material Adverse Effect.  The occurrence of any act, omission,
change or event which has a Material Adverse Effect subsequent to the date of
the most recent audited financial statements delivered to Lender pursuant to
Section 8.03 of the Master Agreement;

 

(vii)         Restructuring of Guarantor.  Any restructuring or reorganization
of Guarantor;

 

(viii)        Accounting Changes. Any material change in Guarantor’s accounting
policies or financial reporting practices;

 

(ix)           Legal and Regulatory Status. The occurrence of any material act,
omission, change or event, including any Governmental Approval, the result of
which is to change or alter in any way the legal or regulatory status of
Guarantor; and

 

(x)            Default on Indebtedness.  The occurrence of any event that
results in or, with the giving of notice, if applicable, or the passing of time,
or both, would result in (i) any default in respect of any Indebtedness of
Guarantor, (ii) the failure of Guarantor to pay when due or within any
applicable grace period any Indebtedness of Guarantor, or (iii) any Indebtedness
of Guarantor becoming due and payable before its normal maturity by reason of a
default or event of default, however described, or any other event of default
shall occur and continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Indebtedness if any such event
would, or reasonably could be expected to, result in a Material Adverse Effect.

 

(xi)           Changes in Senior Management.  Any change in the identity of the
members of Senior Management.

 

10

--------------------------------------------------------------------------------


 

(f)            ERISA.  Guarantor shall at all times remain in compliance in all
material respects with all applicable provisions of ERISA and similar
requirements of the PBGC.

 

(g)           Further Assurances.  Guarantor, at the request of Lender, but
without incurring any liability beyond the Guaranteed Obligations, shall execute
and deliver and, if necessary, file or record such statements, documents,
agreements and take such further action as Lender from time to time may request
as reasonably necessary, desirable or proper to carry out more effectively the
purposes of this Guaranty or any of the other Loan Documents or in order to
exercise or enforce its rights under the Loan Documents.

 

(h)           Monitoring Compliance. Upon the request of Lender, but without
incurring any liability beyond the Guaranteed Obligations, from time to time,
Guarantor shall promptly provide to Lender such documents, certificates and
other information as may be deemed reasonably necessary to enable Lender to
perform its functions under the DUS Guide as the same relates to Guarantor.

 

(i)            Compliance with Net Worth Test.  Until the date upon which all of
the conditions set forth in Section 8.25 are satisfied in full, Guarantor shall
at all times maintain its Net Worth so that it is not less than $515,000,000.

 

(j)            Compliance with Liquidity Test.  Until the date upon which all of
the conditions set forth in Section 8.25 are satisfied in full, Guarantor shall
at all times ensure that the sum of (i) cash and Cash Equivalents maintained by
it and (ii) the amount available to be drawn by it under its lines of credit
(including, without limitation, under the Amended and Restated Credit Agreement
dated as of July 29, 2005, as amended, with certain lenders and Wachovia Bank,
National Association, as administrative agent) is not less than $21,000,000.

 

Section 9.              Negative Covenants of Guarantor.

 

(a)           Other Activities.  Guarantor shall not dissolve or liquidate in
whole or in part.

 

(b)           Material Adverse Effect.  Guarantor shall not take or permit any
action which could reasonably be expected to have any Material Adverse Effect.

 

(c)           Principal Place of Business.  Guarantor shall not change its
principal place of business or the location of its books and records without
first giving ten (10) days’ prior written notice to Lender.

 

(d)           Transfer.  Guarantor shall not, and shall cause Borrower not to
cause or permit:

 

(i)            any Transfer prohibited by Sections 8.12 and 8.13 of the Master
Agreement; or

 

(ii)           any Change of Control;

 

11

--------------------------------------------------------------------------------


 

except, in each case, as otherwise permitted pursuant to the provisions of
Sections 8.12, 8.13 and 8.14 of the Master Agreement.

 

Section 10.            Expenses. Guarantor agrees to pay all reasonable
out-of-pocket costs and expenses, including court costs and expenses and the
reasonable fees and disbursements of legal counsel within thirty (30) days after
demand by Lender, incurred by or on behalf of Lender in connection with the
enforcement of Guarantor’s obligations under this Guaranty or the protection of
Lender’s rights under this Guaranty. The covenants contained in this
Section shall survive the payment of the Guaranteed Obligations.

 

Section 11.            Condition of Borrower.  Guarantor is fully aware of the
financial condition of Borrower and is executing and delivering this Guaranty
based solely upon Guarantor’s own independent investigation of all matters
pertinent hereto and is not relying in any manner upon any representation or
statement made by Lender. Guarantor represents and warrants that Guarantor is in
a position to obtain, and Guarantor hereby assumes full responsibility for
obtaining, any additional information concerning Borrower’s financial condition
and any other matters pertinent hereto as Guarantor may desire and Guarantor is
not relying upon or expecting Lender to furnish to Guarantor any information now
or hereafter in Lender’s possession concerning the same or any other matter. By
executing this Guaranty, Guarantor knowingly accepts the full range of risks
encompassed within a contract of this type, which risks Guarantor acknowledges.

 

Section 12.            Further Assurances. Guarantor agrees at any time and from
time to time upon request by Lender to take, or cause to be taken, any action
and to execute and deliver any additional documents which, in the reasonable
opinion of Lender, may be necessary in order to assure to Lender the full
benefits of this Guaranty.

 

Section 13.            Subordination. Guarantor hereby irrevocably and
unconditionally agrees that any claims, direct or indirect, Guarantor may have
by subrogation or other form of reimbursement, against Borrower or to any
security or any interest therein, by virtue of this Guaranty or as a consequence
of any payment made by Guarantor pursuant to this Guaranty, shall be fully
subordinated in time and right of payment to the payment in full of the
Guaranteed Obligations and all other obligations of Guarantor to Lender under
this Guaranty.

 

Section 14.            No Subrogation. Guarantor shall not have any right of
subrogation against Borrower by reason of any payment by Guarantor under this
Guaranty until such time as all of the Guaranteed Obligations have been
satisfied in full. Nothing in the foregoing shall affect any claim which
Guarantor has against Borrower under the terms of the Organizational Documents
of Borrower.

 

Section 15.            Insolvency and Liability of Borrower. So long as any of
the Guaranteed Obligations is unpaid and this Guaranty is in effect, and to the
extent not prohibited by the applicable bankruptcy court, Guarantor agrees to
file all claims against Borrower in any bankruptcy or other proceeding in which
the filing of claims is required by law in connection with Indebtedness owed by
Borrower to Guarantor and to assign to Lender all rights of Guarantor thereunder
up to the lesser of (i) the amount of such Indebtedness or (ii) the amount of
the Guaranteed Obligations.  In all such cases the Person or Persons authorized
to pay such

 

12

--------------------------------------------------------------------------------


 

claims shall pay to Lender the full amount thereof to the full extent necessary
to pay the Guaranteed Obligations, and Guarantor hereby assigns to Lender all of
Guarantor’s rights to all such payments to which Guarantor would otherwise be
entitled. Notwithstanding the foregoing, and except to the extent that any sums
owed by Borrower to Lender under the Loan Documents shall have been fully
satisfied thereby, the liability of Guarantor hereunder shall in no way be
affected by

 

(a)           the release or discharge of Borrower in any creditors’,
receivership, bankruptcy or other proceedings; or

 

(b)           the impairment, limitation or modification of the liability of
Borrower or the estate of Borrower in bankruptcy resulting from the operation of
any present or future provisions of the Bankruptcy Code or other statute or from
the decision in any court.

 

Section 16.            Preferences, Fraudulent Conveyances, Etc. If Lender is
required to refund, or voluntarily refunds, any payment received from Borrower
because such payment is or may be avoided, invalidated, declared fraudulent, set
aside or determined to be void or voidable as a preference, fraudulent
conveyance, impermissible setoff or a diversion of trust funds under the
bankruptcy laws or for any similar reason, including, without limitation, any
judgment, order or decree of any court or administrative body having
jurisdiction over Lender or any of its property, or any settlement or compromise
of any claim effected by Lender with Borrower or other claimant (a “Rescinded
Payment”), then Guarantor’s liability to Lender shall continue in full force and
effect, or Guarantor’s liability to Lender shall be reinstated, as the case may
be, with the same effect and to the same extent as if the Rescinded Payment had
not been received by Lender, notwithstanding the cancellation or termination of
any Note or any of the other Loan Documents. In addition, Guarantor shall pay,
or reimburse Lender for, all expenses (including all reasonable attorneys’ fees,
court costs and related disbursements) incurred by Lender in the defense of any
claim that a payment received by Lender in respect of all or any part of the
Guaranteed Obligations from Guarantor must be refunded. The provisions of this
Section shall survive the termination of this Guaranty and any satisfaction and
discharge of Borrower by virtue of any payment, court order or any federal or
state law.

 

Section 17.            Waiver. Neither this Guaranty nor any term hereof may be
changed, waived, discharged or terminated except by an instrument in writing
signed by Lender and Guarantor expressly referring to this Guaranty and to the
provisions so changed or limited. No such waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon. No
course of dealing or delay or omission on the part of Lender in exercising any
right under this Guaranty shall operate as a waiver thereof or otherwise by
prejudice thereto.

 

Section 18.            Notices. All notices or other communications hereunder
shall be sufficiently given and shall be deemed given when sent in the manner
prescribed by the Master Agreement addressed to the parties as follows:

 

13

--------------------------------------------------------------------------------


 

As to Guarantor:

Senior Housing Properties Trust

 

400 Centre Street

 

Newton, MA 02458

 

Attention David J. Hegarty

 

Telecopy: (617) 796-8349

 

 

with a copy to:

Sullivan Worcester, LLP

 

One Post Office Square

 

Boston, MA 02109

 

Attention: Warren Heilbronner

 

Telecopy: (617) 338-2880

 

 

If to Lender or

 

to Fannie Mae:

As provided in Section 15.08 of the Master Agreement.

 

Section 19.            Assignability by Lender. Lender may, without notice to
Guarantor, assign or transfer the Term Loan and the Loan Documents, in whole or
in part. In such event, each and every immediate and successive assignee,
transferee or holder of all or any part of the Term Loan and the Loan Documents
shall have the right to enforce this Guaranty, by legal action or otherwise, as
fully as if such assignee, transferee, or holder were by name specifically given
such right and power in this Guaranty. Lender shall have an unimpaired right to
enforce this Guaranty for its benefit as to so much of the Term Loan and the
Loan Documents as Lender has not sold, assigned or transferred.

 

Section 20.            Guarantor Bound by Judgment Against Borrower. Guarantor
shall be conclusively bound, in any jurisdiction, by the judgment in any action
by Lender against Borrower in connection with the Loan Documents (wherever
instituted) as if Guarantor were a party to such action even if not so joined as
a party.

 

Section 21.            Governing Law. The provisions of Section 15.06 of the
Master Agreement (entitled “Choice of Law; Consent to Jurisdiction; Waiver of
Jury Trial”) are hereby incorporated into this Agreement by this reference to
the fullest extent as if the text of such Section were set forth in its entirety
herein.

 

Section 22.            Invalid Provisions. If any provision of this Guaranty or
the application thereof to Guarantor or any circumstance in any jurisdiction
whose laws govern this Guaranty shall, to any extent, be invalid or
unenforceable under any applicable statute, regulation or rule of law, then such
provision shall be deemed inoperative to the extent of such invalidity or
unenforceability and shall be deemed modified to conform to such statute,
regulation or rule or law. The remainder of this Guaranty and the application of
any such invalid or unenforceable provision to parties, jurisdictions or
circumstances other than those to whom or to which it is held invalid or
unenforceable, shall not be affected by such invalidity or unenforceability nor
shall such invalidity or unenforceability affect the validity or enforceability
of any other provision of this Guaranty.

 

Section 23.            General Provisions. This Guaranty shall be binding upon
the respective successors and assigns of Guarantor, and shall inure to the
benefit of Lender and its successors

 

14

--------------------------------------------------------------------------------


 

and assigns, including, without limitation, each successive holder of the Note.
The descriptive headings of the Sections of the Guaranty have been inserted
herein for convenience of reference only and shall not define or limit the
provisions hereof.

 

Section 24.            Obligations Joint and Several.  The obligations of
Guarantor hereunder shall be joint and several with the obligations of any other
guarantors under this and any other guaranty and the obligations of Borrower
under the Loan Documents.

 

Section 25.            Term of Guaranty.  Guarantor’s obligations under this
Guaranty with respect to Section 14.01(a)(vi) of the Master Agreement shall
remain in effect until all obligations set forth in Section 8.26 of the Master
Agreement are satisfied in full.  The Indemnification Obligations, the
Guaranteed Obligations with respect to Section 14.01(a)(v) and all other
obligations under this Guaranty shall remain in effect until all Obligations
under the Master Agreement are satisfied in full.

 

[Remainder of page intentionally left blank.]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor has signed this Guaranty under seal as of the day
and year first above written.

 

 

 

GUARANTOR:

 

 

 

 

 

Senior Housing Properties Trust, a Maryland real estate
investment trust

 

 

 

By:

/s/ David J. Hegarty

 

Name:

David J. Hegarty

 

Title:

President

 

S-1

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

UCC Affiliates

 

CCC FINANCING I TRUST

CCC FINANCING LIMITED, L.P.

CCC INVESTMENTS I, L.L.C.

CCC OF KENTUCKY TRUST

CCC OHIO HEALTHCARE TRUST

CCC PUEBLO NORTE TRUST

CCC RETIREMENT COMMUNITIES II, L.P.

CCCP SENIOR LIVING LLC

CCDE SENIOR LIVING LLC

CCFL SENIOR LIVING LLC

CCOP SENIOR LIVING LLC

CCSL SENIOR LIVING LLC

ELLICOTT CITY LAND I LLC

ELLICOTT CITY LAND II LLC

HRES2 PROPERTIES TRUST

LEISURE PARK VENTURE LIMITED PARTNERSHIP

LTJ SENIOR COMMUNITIES LLC

PANTHER HOLDINGS LEVEL I, L.P.

SNH CHS PROPERTIES TRUST

SNH/LTA PROPERTIES TRUST

SNH/LTA PROPERTIES GA LLC

SPT-MICHIGAN TRUST

SPTMNR PROPERTIES TRUST

 

I-1

--------------------------------------------------------------------------------